DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7-11 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by van Heerbeek (US 20180056635 A1).

Re claims 1, 5 and 7, Van Heerbeek disclosed a laminated sheet (100, FIGS. 1 and 2 and associated text for all of the reference numbers below) comprising a fiber 
Re claim 2, Van Heerbeek disclosed the metal layer contains at least one member selected from the group consisting of aluminum, silver, titanium, and silicon.  See ([52, 54, 57-58, 62]).
Re claim 3, Van Heerbeek disclosed further comprising an oxide layer on a surface of the metal layer opposite to the fiber substrate.  See 106 or 108, Fig. 1, [24] including metal oxide as various functional additives i.e. infrared reflective additive, iron oxide etc. [52, 54, 57-58, 62], or when the outermost layer of entire laminate in coating layer 108, Fig. 1 in the abrasion resistant layer [73-74] of metal silicon, titanium, indium, aluminum oxide– [74]).  
Further re claim 5, van Heerbeek discloses the compositions that include metal and with the two different compositions for functioning as the inherent additives provide (i.e. heat stabilizer and UV-additive protection from heat in [24]).  
Re claim 8, While use is suggestive language, Van Heerbeek teaches the laminate use as a heat-ray-reflecting material when in the layers comprising I.R. additives [18-19, 24, 48] or UV additives provide some degree of reflection during protection in [24].

Re claim 10, Van Heerbeek  disclosed a composite material comprising a resin (106, Fig. 1, [19]) and at least one member selected from the group consisting of a laminated sheet comprising a fiber substrate (104, Fig. 1) and a metal layer (108, [19]) disposed on a surface of the fiber substrate.  
Re claim 11, Van Heerbeek teaches use as an automobile interior and exterior material.  See [69], Fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over van Heerbeek (US 20180056635 A1).
The rejection is relied upon for all that it teaches as set forth above.
Re claim 4, van Heerbeek disclosed the surface of the laminated sheet on the metal layer side has an infrared reflectance  (I.R.) of 50% or more.  Infrared additives are included in resin layer 106, Fig. 1, [48] or in the fiber second layer 104, [24], and 106 is above metal layers 108 or 102 or the outermost 108 in [19].  However, the percentage of 50% or more is the exact range claimed in [18, 48] - greater than or 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the exact I.R. 50% or more overlapping portion of the exact I.R. range 50% or more taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over van Heerbeek (US 20180056635 A1) in view of EP 3541621 B1 (Meyer et al.).
The rejection is relied upon for all that it teaches as set forth above.
Re claim 6, van Heerbeek discloses the outermost layer of the metal layer on a side opposite to the fiber substrate side is composed of a metal, alloy, or compound comprising at least one member selected from the group consisting of titanium, aluminum, silver, iron, copper, indium, and silicon, but does not disclose wherein the outermost layer has a thickness of 3 to 20 nm (0.02 microns).  See 104, Fig. 1, [23] or when the outermost layer of entire laminate in 108, Fig. 1 in the abrasion resistant layer [73-74] ).  
Meyer teaches a similar construction of providing extra protection (“prevent from heating up” on page 3) to polycarbonate laminates in cars, specifically having similar metals with a thickness range of 1 to 30 nm.  See page 3 –“ the sum of the thicknesses 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the 3 to 20 nm range overlapping portion of the 1 to 30 nm taught by the Meyer reference because overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05) and for reasons of still providing protection.

In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  

 
REFERENCES OF INTEREST
See international search report and written opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787